DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 02/04/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-5 and 8-22 are pending. Claims 1-5 and 8 are withdrawn from examination pursuant a previous restriction requirement. 
Response to Arguments
Applicant’s arguments, see pages, filed 02/04/2022, with respect to the rejection(s) of claim(s) 9-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2014/0161406 A1 to KUMANO (hereinafter “Kumano”) in view of Patent No. 5,838,867 to Onishi et al. (“Onishi”).   Onishi was applied in a prior Office action. 
In re claim 9, Kumano discloses an optical fiber preform (10), see FIG. 1, comprising: 
a core portion (11) made of glass; 
a first cladding layer (12) formed on an outer periphery of the core portion (11) and having fluorine added thereto to have a refractive index lower than a highest refractive index in the core portion (11); and 
a second cladding layer (13) formed on an outer periphery of the first cladding layer (12) and made of glass having a higher refractive index as compared with the first cladding layer (12) and inherently having a higher softening point than the first cladding layer (12) because the second cladding layer (13) is made of pure quartz glass, wherein 
when a relative refractive-index difference between a highest refractive index of the core portion and the refractive index of the second cladding layer is ∆1, and a relative refractive-index difference between a lowest refractive index of the first cladding layer and the refractive index of the second cladding layer is ∆2, a value of ∆1 is 0.3% to 0.45% and a value of ∆2 is -0.2% to -0.02%.  See paragraphs [0029]-[-0031] and [0082]-[0085] of Kumano for further details. 

Thus, Kumano only differs from claim 9 in that he does not teach the first cladding layer (12) has a first refractive index profile provided at least near a boundary surface with the second cladding See col. 9, line 63 to col. 10, line 20 and col. 13, lines 25-49 of Onishi for further details.  The refractive index profile in the cladding region (111) of Onishi is disclosed as “easy to appear in practical fabrication”.  In order to provide easier fabrication, the first refractive index profile of Kumano would have been modified such that a refractive index difference between a refractive index of the first cladding layer (12) and a refractive index of the second cladding layer (13) decreases in accordance with a reduction in a distance from the boundary surface with the second cladding layer (13), per Onishi’s suggestion, thereby obtaining the invention specified by claim 9.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claim 9 in view of Kumano combined with Onishi.

In re claim 10, a relative refractive-index difference between a portion of the first cladding layer (12) with a lowest refractive index and a boundary surface with the second cladding layer (13) is inherently 0.005% or more because the ∆2 range of Kumano is -0.2% to -0.02% (note that in 
 
In re claim 11, the ratio b/a shown in FIG. 14 of Kumano includes a range of values that overlaps the claimed range of 2 to 5.

In re claim 12, as seen in Fig. 7 of Onishi, the first cladding layer (111) has the first refractive index profile corresponding to the portion of index profile (200g) between diameters 2a and 2b in a region having a width that is 20% or more of an outer diameter of the first cladding layer (111) from the boundary surface with the second cladding layer (112) in a radial direction of the first cladding layer (111).  The first refractive index profile of Kumano would have also been modified to have this same feature of Onishi for the same reasons mentioned with respect to claim 9.

In re claim 13, as seen in Fig. 7 of Onishi, the first cladding layer (111) has the first refractive index profile corresponding to the portion of index profile (200g) between diameters 2a and 2b in an entire region between the core portion (110) and the second cladding layer (112).  The first refractive index profile of Kumano would have also been modified to have this same feature of Onishi for the same reasons mentioned with respect to claim 9.

In re claim 14, as seen in Fig. 7 of Onishi, the first cladding layer (111) has a second refractive index profile (200g) provided at least near a boundary surface with the core portion (110) and having a profile such that a refractive index difference between a refractive index of the first cladding layer (111) and a refractive index of the core portion (110) decreases in accordance with a reduction in a distance from the boundary surface with the core portion (110).  The first refractive index profile of Kumano would have also been modified to have this same feature of Onishi for the same reasons mentioned with respect to claim 9.

In re claim 15, Kumano discloses an optical fiber, see FIG. 1,  comprising: 
a core portion (11) made of glass; 
a first cladding layer (12) formed on an outer periphery of the core portion (11) and having fluorine added thereto to have a refractive index lower than a highest refractive index in the core portion (11); and 
a second cladding layer (13) formed on an outer periphery of the first cladding layer (12) and made of glass having a higher refractive index as compared with the first cladding layer (12) and inherently having a higher softening point than the first cladding layer (12) because the second cladding layer (13) is made of pure quartz glass, wherein 
when a relative refractive-index difference between a highest refractive index of the core portion and the refractive index of the second cladding layer is ∆1, and a relative refractive-index difference between a lowest refractive index of the first cladding layer and the refractive index of the second cladding layer is ∆2, a value of ∆1 is 0.3% to 0.45% and a value of ∆2 is -0.2% to -0.02%.  See paragraphs [0029]-[-0031] and [0082]-[0085] of Kumano for further details.

Thus, Kumano only differs from claim 15 in that he does not teach the first cladding layer (12) has a first refractive index profile provided at least near a boundary surface with the second See col. 9, line 63 to col. 10, line 20 and col. 13, lines 25-49 of Onishi for further details.  The refractive index profile in the cladding region (111) of Onishi is disclosed as “easy to appear in practical fabrication”.  In order to provide easier fabrication, the first refractive index profile of Kumano would have been modified such that a refractive index difference between a refractive index of the first cladding layer (12) and a refractive index of the second cladding layer (13) decreases in accordance with a reduction in a distance from the boundary surface with the second cladding layer (13), per Onishi’s suggestion, thereby obtaining the invention specified by claim 15.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claim 15 in view of Kumano combined with Onishi.

In re claim 16, a relative refractive-index difference between a portion of the first cladding layer (12) with a lowest refractive index and a boundary surface with the second cladding layer (13) is inherently 0.005% or more because the ∆2 range of Kumano is -0.2% to -0.02% (note that in 

In re claim 17, the ratio b/a shown in FIG. 14 of Kumano includes a range of values that overlaps the claimed range of 2 to 5.

In re claim 18, as seen in Fig. 7 of Onishi, the first cladding layer (111) has the first refractive index profile corresponding to the portion of index profile (200g) between diameters 2a and 2b in a region having a width that is 20% or more of an outer diameter of the first cladding layer (111) from the boundary surface with the second cladding layer (112) in a radial direction of the first cladding layer (111).  The first refractive index profile of Kumano would have also been modified to have this same feature of Onishi for the same reasons mentioned with respect to claim 15.

In re claim 19, as seen in Fig. 7 of Onishi, the first cladding layer (111) has the first refractive index profile corresponding to the portion of index profile (200g) between diameters 2a and 2b in an entire region between the core portion (110) and the second cladding layer (112).  The first refractive index profile of Kumano would have also been modified to have this same feature of Onishi for the same reasons mentioned with respect to claim 15.

In re claim 20, as seen in Fig. 7 of Onishi, the first cladding layer (111) has a second refractive index profile (200g) provided at least near a boundary surface with the core portion (110) and having a profile such that a refractive index difference between a refractive index of the first cladding layer (111) and a refractive index of the core portion (110) decreases in accordance with a reduction in a distance from the boundary surface with the core portion (110).  The first refractive index profile of Kumano would have also been modified to have this same feature of Onishi for the same reasons mentioned with respect to claim 15.

In re claim 21, the particular limitations are shown in FIG. 14 of Kumano.

In re claim 22, the ∆2 range of -0.2% to -0.02% of Kumano is closes enough to the claimed range of 0.02% or less to establish a prima facie case of obviousness (note that in Kumano the relative refractive-index difference could also be defined as a positive integer depending on which refractive index is defined as the subtrahend in the relative refractive-index difference) . See also MPEP § 2144.05.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner,
Art Unit 2883                                                                                                                                                                                                        


or
February 17, 2022